EXHIBIT 10.1

FOURTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS FOURTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
"Agreement") is made and entered into this 25th day of October, 2006, by and
among THE DIXIE GROUP, INC., a Tennessee corporation ("Borrower"), each of the
subsidiaries of Borrower as guarantors ("Guarantors"), BANK OF AMERICA, N.A., a
national bank ("Agent") in its capacity as collateral and administrative agent
for Lenders (as defined in the Loan Agreement referenced below), and Lenders.

Recitals:

Lenders, Guarantors, Borrower and Fleet Capital Corporation ("FCC"), as Agent
entered into a certain Amended and Restated Loan and Security Agreement dated
April 14, 2004, as amended by that certain First Amendment to Amended and
Restated Loan and Security Agreement dated November 10, 2004, that certain
Second Amendment to Amended and Restated Loan and Security Agreement (the
"Second Amendment"), dated July 27, 2005, and that certain Third Amendment to
Amended and Restated Loan and Security Agreement dated May 3, 2006, by and among
Lenders, Guarantors, Borrower and Bank of America, N.A. ("BofA"), as Agent (as
at any time amended, the "Loan Agreement" ), pursuant to which Lenders agreed to
make certain loans and other extensions of credit to Borrower  from time to
time, subject to the terms and conditions contained therein.

Prior to the date of the Second Amendment, (i) FCC assigned all of its interests
in the loans under the Loan Agreement to BofA, (ii) FCC resigned as Agent under
the Loan Agreement, and (iii) BofA was appointed as successor Agent by the
lenders party to the Loan Agreement.  

Borrower has requested that Agent and Lenders amend certain provisions of the
Loan Agreement.  Agent and Lenders are willing to amend the Loan Agreement as
hereinafter set forth, subject to the conditions contained herein.

NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

1.

Definitions.  All capitalized terms used in this Agreement, unless otherwise
defined herein, shall have the meaning ascribed to such terms in the Loan
Agreement.

2.

Amendment to Loan Agreement.  The Loan Agreement is hereby amended as follows:

By deleting the definition "Applicable Margin" in Appendix A to the Loan
Agreement and by substituting the following new definition in lieu thereof:

Applicable Margin - a percentage equal to zero with respect to Revolver Loans
that are Base Rate Loans, 2.00% with respect to Revolver Loans that are LIBOR
Loans, 0.25% with respect to each Term Loan Advance made or outstanding as a
Base Rate Loan, 2.50% with respect to each Term Loan Advance made or outstanding
as a LIBOR Loan, and .375% with











--------------------------------------------------------------------------------

respect to unused line fees payable to Lenders pursuant to Section 2.2; provided
that, commencing with Agent's receipt of the financial statements described in
Section 9.1.3(ii) of the Agreement for the period ended September 30, 2006, the
Applicable Margin shall be increased or (if no Default or Event of Default
exists) decreased, based upon the Leverage Ratio, as follows:

 

 

Applicable Margin For:

Level

Leverage Ratio

Revolver Loans

Term Loan

Unused Line

Fee              

 

 

Base Rate

LIBOR

Base Rate

LIBOR

 

I

Greater than 4.0 to 1.0

0.25%

2.25%

0.50%

2.75%

.375%

II

If less than or equal to 4.0 to 1.0 but greater than 3.50 to 1.0

0

2.00%

0.25%

2.50%

.375%

III

If less than or equal to 3.50 to 1.0 but greater than 3.00 to 1.0

0

1.75%

0

2.25%

.250%

IV

If less than or equal to 3.00 to 1.0 but greater than 2.50 to 1.0

0

1.50%

0

2.00%

.250%

V

If less than or equal to 2.50 to 1.0 but greater than 2.0 to 1.0

0

1.25%

0

1.75%

.250%

VI

If less than or equal to 2.0 to 1.0

0

1.00%

0

1.50%

.250%







The Applicable Margin shall be subject to reduction or increase, as applicable
and as set forth in the table above, on a quarterly basis according to the
performance of Borrower as measured by the Leverage Ratio for the immediately
preceding 4 Fiscal Quarters of Borrower.  Except as set forth in the last
sentence hereof, any such increase or reduction in the Applicable Margin
provided for herein shall be effective 3 Business Days after receipt by Agent of
the applicable financial statements and corresponding Compliance Certificate. If
the financial statements and the Compliance Certificate of Borrower setting
forth the Leverage Ratio are not received by Agent by the date required pursuant
to Section 9.1.3 of the Agreement, the Applicable Margin shall be determined as
if the Leverage Ratio exceeds 4.0 to 1.0 until such time as such financial
statements and Compliance Certificate are received and any Event of Default
resulting from a failure timely to deliver such financial statements or
Compliance Certificate is waived in writing by Agent and Lenders; provided,
however, that nothing herein shall be deemed to prevent Agent and Lenders from
charging interest at the Default Rate at any time that an Event of Default
exists.





-2-




--------------------------------------------------------------------------------

3.

Ratification and Reaffirmation.  Each Obligor hereby ratifies and reaffirms the
Obligations, each of the Loan Documents and all of such Obligor's covenants,
duties, indebtedness and liabilities under the Loan Documents.

4.

Acknowledgments and Stipulations.  Each Obligor acknowledges and stipulates that
the Loan Agreement and the other Loan Documents are legal, valid and binding
obligations of such Obligor that are enforceable against such Obligor in
accordance with the terms thereof; all of the Obligations are owing and payable
without defense, offset or counterclaim (and to the extent there exists any such
defense, offset or counterclaim on the date hereof, the same is hereby waived by
such Obligor); the security interests and Liens granted by each Obligor in favor
of Agent, for the benefit of itself, Lenders and the other Secured Parties, are
duly perfected, first priority security interests and Liens.

5.

Representations and Warranties.  Each Obligor represents and warrants to Agent
Lenders, to induce Agent and Lenders to enter into this Agreement, that no
Default or Event of Default exists on the date hereof; the execution, delivery
and performance of this Agreement have been duly authorized by all requisite
corporate action on the part of each Obligor and to the extent otherwise
disclosed by an Obligor to Agent and Lenders in writing, all of the
representations and warranties made by an Obligor in the Loan Agreement are true
and correct on and as of the date hereof, except to the extent that such
representations or warranties refer to an earlier date or period.

6.

Acknowledgements, Representations, Consents and Reaffirmations by Guarantors.
 Each Guarantor hereby (i) acknowledges and stipulates that its respective
Guaranty set forth in Section 15 of the Loan Agreement is a legal, valid and
binding obligation of such Guarantor that is enforceable against such Guarantor
in accordance with the terms thereof, (ii) represents and warrants that this
Agreement has been duly executed and delivered by such Guarantor and that all of
the representations and warranties made by such Guarantor in the Guaranty are
true and correct on and as of the date hereof, (iii) consents to Borrower's
execution and delivery of this Agreement and of the other documents, instruments
or agreements Borrower agrees to execute and deliver pursuant hereto, and (iv)
affirms that nothing contained herein shall modify in any respect whatsoever the
Guaranty and reaffirms that the Guaranty is and shall remain in full force and
effect.

7.

Reference to Loan Agreement.  Upon the effectiveness of this Agreement, each
reference in the Loan Agreement to "this Agreement," "hereunder," or words of
like import shall mean and be a reference to the Loan Agreement, as amended by
this Agreement.

8.

Breach of Agreement.  This Agreement shall be part of the Loan Agreement and a
breach of any representation, warranty or covenant herein shall constitute an
Event of Default.

9.

Expenses of Lender.  Borrower agrees to pay, on demand, all costs and expenses
incurred by Lender in connection with the preparation, negotiation and execution
of this Amendment and any other Loan Documents executed pursuant hereto and any
and all amendments, modifications, and supplements thereto, including, without
limitation, the costs and fees of Lender's legal counsel and any taxes or
expenses associated with or incurred in connection with any instrument or
agreement referred to herein or contemplated hereby.

10.

Effectiveness; Governing Law.  This Agreement shall be effective upon execution
by Borrower and Guarantors and acceptance by Agent in Atlanta, Georgia (notice
of which is hereby





-3-




--------------------------------------------------------------------------------

waived), whereupon the same shall be governed by and construed in accordance
with the internal laws of the State of Georgia.  

11.

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

12.

No Novation, etc..  Except as otherwise expressly provided in this Agreement,
nothing herein shall be deemed to amend or modify any provision of the Loan
Agreement or any of the other Loan Documents, each of which shall remain in full
force and effect.  This Agreement is not intended to be, nor shall it be
construed to create, a novation or accord and satisfaction, and the Loan
Agreement as herein modified shall continue in full force and effect.

13.

Counterparts; Telecopied Signatures.  This Agreement may be executed in any
number of counterparts and by different parties to this Agreement on separate
counterparts, each  of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same agreement.  Any
signature delivered by a party by facsimile transmission shall be deemed to be
an original signature hereto.

14.

Further Assurances.  Obligors agree to take such further actions as Agent shall
request from time to time in connection herewith to evidence or give effect to
the agreements and amendments set forth herein or any of the transactions
contemplated hereby.

15.

Section Titles.  Section titles and references used in this Agreement shall be
without substantive meaning or content of any kind whatsoever and are not a part
of the agreements among the parties hereto.

16.

Release of Claims.  To induce Agent and Lenders to enter into this Agreement,
Borrower and each Guarantor hereby releases, acquits and forever discharges
Agent and each Lender, and all officers, directors, agents, employees,
successors and assigns of Agent and Lenders, from any and all liabilities,
claims, demands, actions or causes of action of any kind or nature (if there be
any), whether absolute or contingent, disputed or undisputed, at law or in
equity, or known or unknown, that Borrower or such Guarantor now has or ever had
against Agent or any Lender arising under or in connection with any of the Loan
Documents or otherwise.  Borrower and each Guarantor represents and warrants to
Agent and Lenders that neither Borrower nor any Guarantors has transferred or
assigned to any Person any claim that Borrower or any Guarantor ever had or
claimed to have against Agent or any Lender.





-4-




--------------------------------------------------------------------------------

17.

Waiver of Jury Trial.  To the fullest extent permitted by Applicable Law, the
parties hereto each hereby waives the right to trial by jury in any action,
suit, counterclaim or proceeding arising out of or related to this Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed under seal and delivered by their respective duly authorized officers
on the date first written above.

ATTEST:

THE DIXIE GROUP, INC.

("Borrower")

s/ Starr T. Klein                  

By: s/ Gary A. Harmon                   

Secretary

[CORPORATE SEAL]

     Title: V.P. & CFO                      

ATTEST:

FABRICA INTERNATIONAL, INC.

Formerly known as Fabrica International

("Guarantor")

s/ Starr T. Klein                  

By: s/ Gary A. Harmon                   

Secretary

[CORPORATE SEAL]

     Title: Vice President                   

ATTEST:

BRETLIN, INC.

("Guarantor")

s/ Starr T. Klein                  

By: By: s/ Gary A. Harmon                   

Secretary

[CORPORATE SEAL]

     Title: President                                  

ATTEST:

CANDLEWICK YARNS, INC.

("Guarantor")

s/ Starr T. Klein                  

By: By: s/ Gary A. Harmon                   

Secretary

[CORPORATE SEAL]

     Title: President                                  





-5-




--------------------------------------------------------------------------------




ATTEST:

DIXIE GROUP LOGISTICS, INC.

("Guarantor")

s/ Starr T. Klein                  

By: By: s/ Gary A. Harmon                   

Secretary

[CORPORATE SEAL]

     Title: President                                  

ATTEST:

MASLAND CARPETS, INC.

("Guarantor")

s/ Starr T. Klein                  

By: By: s/ Gary A. Harmon                   

Secretary

[CORPORATE SEAL]

     Title: Chief Manager                         

Accepted in Atlanta, Georgia;




BANK OF AMERICA, N.A.,

Agent and sole Lender







By: s/ Elizabeth L. Waller            

     Title: Senior Vice President      








-6-


